—Judgment, Supreme Court, New York County (Paula Omansky, J.), entered on or about June 19, 2000, which denied the petition and dismissed the proceeding, brought pursuant to CPLR article 78, to vacate a resolution of respondent Board of Standards and Appeals of the City of New York dated February 15, 2000, which reversed a determination of additional respondent Department of Buildings of the City of New York revoking building permits issued to additional respondent Bahar Group, L. L. C., unanimously affirmed, without costs.
The authority charged with enforcing New York City Zoning Resolution § 12-10 is respondent Board of Standards and Appeals (BSA), and since the questions raised concerning the application of that Zoning Resolution related to BSA’s expertise, the court properly accorded the BSA’s interpretation of the relevant subdivisions of Zoning Resolution § 12-10 (Zoning Lot, subds [a], [d]) “great weight and judicial deference,” such interpretation having been “neither irrational, unreasonable nor inconsistent with the governing statute” (Matter of Trump-Equitable Fifth Ave. Co. v Gliedman, 62 NY2d 539, 545; accord, Matter of Toys “R” Us v Silva, 89 NY2d 411, 418-419).
We have considered petitioner’s remaining arguments and find them unavailing. Concur — Sullivan, P. J., Nardelli, Williams, Mazzarelli and Saxe, JJ.